UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22593 Investment Company Act file number The Cushing Royalty & Income Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank Cushing MLP Asset Management, LP 8117 Preston Road, Suite 440 Dallas TX 75225 (Name and address of agent for service) Registrant's telephone number, including area code: 214-692-6334 Date of fiscal year end: November 30 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Name of Fund: Cushing Royalty and Income Fund Period: July 2011 through June 2012 Company Name Meeting Date CUSIP Ticker Arc Resources Ltd. 5/15/2012 00208D-408 ARX CN Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Walter Deboni For 2. John P. Dielwart For 3. Fred J. Dyment For 4. Timothy J. Hearn For 5. James C. Houck For 6. Harold N. Kvisle For 7. Kathleen M. O'Neill For 8. Herbert C. Pinder, Jr For 9. Mac H. Van Wielingen For For To appoint Deloitte & Touche LLP, chartered accountants, as auditors to hold office until the close of the next annual meeting of the corporation, at such remuneration as may be deteremined by the board of directors of the corporation For For A resolution to approve the corporation's advisory vote on executive compensation Company Name Meeting Date CUSIP Ticker BreitBurn Energy Partners LP 6/21/2012 106776-107 BBEP Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1. John R. Butler For 2. Gregory J. Moroney For For Ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the year ending December 31, 2012 Company Name Meeting Date CUSIP Ticker Baytex Energy Corp 5/15/2012 07317Q-105 BTE Vote MRV Proposal Proposed by Issuer or Security Holder For Issuer For Fixing the number of directors of Baytex to be elected at eight (8) For Directors For 1. John A. Brussa For 2. Raymond T. Chan For 3. Edward Chwyl For 4. Naveen Dargan For 5. R.E.T. (Rusty) Goepel For 6. Anthony W. Marino For 7. Gregory K. Melchin For 8. Dale O. Shwed For For Appointment of Deloitte & Touche LLP, Charterered accountants, as auditors of Baytex for the ensuing year and to authorize the directors of Baytex to fix their remuneration For For Advisory resolution to accept the approach to executive compensation disclosed in the accompanying information circular - proxy statement Company Name Meeting Date CUSIP Ticker Canadian Oil Sands Ltd. 4/30/2012 1.36E-101 COS CN Vote MRV Proposal Proposed by Issuer or Security Holder For Issuer For To appoint PricewaterhouseCoopers LLP as auditors of the corporation for the ensuing year at a remuneration to be fixed by the board of directors of the corporation. For Directors For 1. C.E. (Chuck) Shultz For 2. Ian A. Bourne For 3. Marcel R. Coutu For 4. Gerald W. Grandey For 5. Donald J. Lowry For 6. Sarah E. Raiss For 7. John K. Read For 8. Brant G. Sangster For 9. Wesley R. Twiss For 10. John B. Zaozirny For For To accept the approach to executive compensation as disclosed in the management proxy circular Company Name Meeting Date CUSIP Ticker Crescent Point Energy Corp. 5/31/2012 22576C-101 CPG CN Vote MRV Proposal Proposed by Issuer or Security Holder For Issuer For To fix the number of directors of the corporation for the ensuing year at seven (7). For Directors For 1. Peter Bannister For 2. Paul Colborne For 3. Kenney F. Cugnet For 4. D. Hugh Gillard For 5. Gerald A. Romanzin For 6. Scott Saxberg For 7. Gregory G. Turnbull For For To consider, and if thought advisable, to pass with or without variation, a resolution to approve amendments to the corporation's by-laws to modernize the by-laws by replacing the corporation's existing by-laws with "short form" by-laws, the full text of which is set forth in the accompanying information circular For For To consider, and if thought advisable, to pass with or without variation, a resultion to approve certain amendments to the corporation's restricted share bonus plan, the full text of which is set forth in the information circular. For For On the appointment of PricewaterhouseCoopers LLP, chartered accountants, as auditors of the corporation and authorize the board of directors of the corporation to fix their remuneration as such. Company Name Meeting Date CUSIP Ticker Dorchester Minerals, LP 5/16/2012 25820R-105 DMLP Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Buford P. Berry For 2. C.W. "Bill" Russell For 3. Ronald P. Trout For For Approval of the appointment of Grant Thornton LLP as our independent registered public accounting firm for the year ending December 31, 2012 Company Name Meeting Date CUSIP Ticker Legacy Reserves, LP 5/9/2012 524707-304 LGCY Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1. Cary D. Brown For 2. Kyle A. McGraw For 3. Dale A. Brown For 4. G. Larry Lawrence For 5. William D. Sullivan For 6. William R. Granberry For 7. Kyle D. Vann For For Ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2012 Company Name Meeting Date CUSIP Ticker Linn Energy, LLC 4/24/2012 536020-100 LINE Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. George A. Alcorn For 2. Mark E. Ellis For 3. Terrence S. Jacobs For 4. Michael C. Linn For 5. Joseph P. McCoy For 6. Jeffrey C. Swoveland For For Ratification of appointment of KPMG LLP as independent public accountants for the fiscal year ending December 31, 2012. Company Name Meeting Date CUSIP Ticker Petrobakken Energy Ltd. 5/23/2012 71645A-109 PBN-CN Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1. Ian S. Brown For 2. E. Craig Lothian For 3. Corey C. Ruttan For 4. John D. Wright For 5. Martin Hislop For 6. Kenneth R. McKinnon For 7. Dan Themig For 8. W. Brett Wilson For For To appoint Delloitte & Touche LLP, chartered accountants, as auditors of the corporation for the ensuing year and authorizing the directors to fix their remuneration. For For To consider and, if thought fit, pass an ordinary resolution of the shareholders approving all unallocated options under the corporation's stock option plan For For To consider and, if thought fit, pass an ordinary resolution of the shareholders approving the amendment to the corporation's incentive share compensation plan. Company Name Meeting Date CUSIP Ticker Penn West Petroleum, Ltd 6/13/2012 707887-105 PWE Vote MRV Proposal Proposed by Issuer or Security Holder For Issuer For The appointment of KPMG LLP, chartered accountants, as auditor of Penn West for the ensuing year For Directors For 1. James E. Allard For 2. William E. Andrew For 3. George H. Brookman For 4. John A. Brussa For 5. Gillian H. Denham For 6. Daryl H. Gilbert For 7. Shirley A. McClellan For 8. Murray R. Nunns For 9. Frank Potter For 10. Jack Schanck For 11. James C. Smith For For Advisory vote approving Penn West's approach to executive compensation Company Name Meeting Date CUSIP Ticker Vanguard Natural Resources LLC 6/15/2012 92205F-106 VNR Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1. W. Richard Anderson For 2. Loren Singletary For 3. Bruce W. McCullough For 4. John R. McGoldrick For 5. Scott W. Smith For For To ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for 2012 For For To approve the amendment to Vanguard Natural Resources, LLC Long-Term Incentive Plan SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Cushing Royalty & Income Fund By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank Chief Executive Officer and President Date August 24, 2012
